Exhibit 10.22.5.9.2

 

 

SECOND AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

PRIMEENERGY CORPORATION

THE GUARANTORS PARTY HERETO

COMPASS BANK

AS ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUER

AND COLLATERAL AGENT

AND

THE LENDERS SIGNATORY HERETO

Effective

June 22, 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE I

  DEFINITIONS      1   

1.1

  Terms Defined Above      1   

1.2

  Terms Defined in Agreement      1   

1.3

  References      2   

1.4

  Articles and Sections      2   

1.5

  Number and Gender      2   

1.6

  Negotiated Transaction      2   

ARTICLE II

  AMENDMENTS      2   

2.1

  Amendment to Section 1.2      2   

2.2

  Amendment to Section 5.2      3   

2.3

  Amendment to Section 6.1      3   

2.4

  Amendment to Section 6.7      4   

2.5

  Amendment to Section 6.8      4   

2.6

  Amendment to Section 6.9      5   

ARTICLE III

  CONDITION TO EFFECTIVENESS      5   

ARTICLE IV

  RATIFICATION AND ACKNOWLEDGMENTS      5   

ARTICLE V

  REPRESENTATIONS AND WARRANTIES      5   

ARTICLE VI

  MISCELLANEOUS      6   

6.1

  Parties in Interest      6   

6.2

  Rights of Third Parties      6   

6.3

  Counterparts      6   

6.4

  Integration      6   

6.5

  Invalidity      6   

6.6

  Governing Law      6   

6.7

  Scope of Amendment      6   

 

- i -



--------------------------------------------------------------------------------

SECOND AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of June 22, 2011 (the
“Effective Date”), by and among PRIMEENERGY CORPORATION, a Delaware corporation
(the “Borrower”), PRIMEENERGY MANAGEMENT CORPORATION, a New York corporation,
PRIME OPERATING COMPANY, a Texas corporation, EASTERN OIL WELL SERVICE COMPANY,
a West Virginia corporation, SOUTHWEST OILFIELD CONSTRUCTION COMPANY, an
Oklahoma corporation, E O W S MIDLAND COMPANY, a Texas corporation, each lender
that is a signatory hereto (individually, together with its successors and
assigns, a “Lender” and collectively, together with their respective successors
and assigns, the “Lenders”) and COMPASS BANK, an Alabama banking association and
successor in interest to Guaranty Bank, FSB, a federal savings bank, as agent
for the Lenders, letter of credit issuer and collateral agent for the Lenders
and any other Lender Hedge Counterparties (in such capacities, together with its
successors in such capacity pursuant to the terms of the Second Amended and
Restated Credit Agreement referred to hereinafter, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Initial Guarantors (as such term is defined in such
Second Amended and Restated Credit Agreement), the Lenders and the Agent are
parties to that certain Second Amended and Restated Credit Agreement dated
effective July 30, 2010, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated effective September 30, 3010 (as so
amended, the “Agreement”), to which reference is here made for all purposes;

WHEREAS, the Borrower, the Initial Guarantors, the Lenders and the Agent are
desirous of amending the Agreement in the particulars hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties to the Agreement, as set forth therein, and the mutual covenants and
agreements of the parties hereto, as set forth herein, the Borrower, the Initial
Guarantors, the Lenders and the Agent agree as follows:

ARTICLE I

DEFINITIONS

1.1 Terms Defined Above. As used in this Second Amendment to Second Amended and
Restated Credit Agreement, each of the terms “Agent,” “Agreement,” “Amendment,”
“Borrower,” “Effective Date,” “Lender” and “Lenders” shall have the meaning
assigned to such term hereinabove.

1.2 Terms Defined in Agreement. As used herein, each term defined in the
Agreement shall have the meaning assigned thereto in the Agreement, unless
expressly provided herein to the contrary.



--------------------------------------------------------------------------------

1.3 References. References in this Amendment to Schedule, Exhibit, Article, or
Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this
Amendment, unless expressly stated to the contrary. References in this Amendment
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Amendment in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Specific enumeration herein shall not exclude
the general and, in such regard, the terms “includes” and “including” used
herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Amendment to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to. References in this Amendment to “writing”
include printing, typing, lithography, facsimile reproduction, and other means
of reproducing words in a tangible visible form. References in this Amendment to
amendments and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Amendment.
References in this Amendment to Persons include their respective successors and
permitted assigns.

1.4 Articles and Sections. This Amendment, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

1.6 Negotiated Transaction. Each party to this Amendment affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Amendment with, independent counsel and fully understands the legal effect of
each provision.

ARTICLE II

AMENDMENTS

2.1 Amendment to Section 1.2. The definition of the term “Adjusted LIBO Rate”
appearing in Section 1.2 of the Agreement is amended to read as follows in its
entirety:

“Adjusted LIBO Rate” shall mean, for any Interest Period for any LIBO Rate Loan,
an interest rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) determined by the Agent to be equal to the quotient of (a) the LIBO Rate
for such Interest Period for such Loan divided by (b) the remainder of 1.00
minus the Reserve Requirement for such Loan for such Interest Period.”

 

-2-



--------------------------------------------------------------------------------

2.2 Amendment to Section 5.2. Section 5.2 of the Agreement is amended to read as
follows in its entirety:

“5.2 Quarterly Financial Statements and Compliance Certificates. Deliver to the
Agent and, upon request, any Lender:

(a) on or before the 50th day after the close of each of the first three
quarterly periods of each fiscal year of the Borrower, a copy of the unaudited
consolidated and consolidating Financial Statements of the Borrower and its
consolidated Subsidiaries as at the close of the relevant quarterly period and
from the beginning of the relevant fiscal year to the end of the relevant
quarterly period, such Financial Statements to be certified by a Responsible
Officer of the Borrower as having been prepared in accordance with GAAP
consistently applied and as a fair presentation of the financial condition of
the Borrower on a consolidated basis with its consolidated Subsidiaries, subject
to changes resulting from normal year end audit adjustments;

(b) on or before the 60th day after the close of each of the first three
quarterly periods of each fiscal year of the Borrower, a copy of the unaudited
consolidated Financial Statements of the Borrower and its consolidated
Subsidiaries, but excluding Prime Offshore LLC, as at the close of the relevant
quarterly period and from the beginning of the relevant fiscal year to the end
of the relevant quarterly period, such Financial Statements to be certified by a
Responsible Officer of the Borrower as having been prepared in accordance with
GAAP consistently applied and as a fair presentation of the financial condition
of the Borrower on a consolidated basis with its consolidated Subsidiaries, but
excluding Prime Offshore LLC, subject to changes resulting from normal year end
audit adjustments; and

(c) on or before the 60th day after the close of each of the first three
quarterly periods of each fiscal year of the Borrower, a Compliance Certificate
prepared as of the close of such quarterly period.”

2.3 Amendment to Section 6.1. Clause (iii) of the first proviso in
Section 6.1(a) of the Agreement is amended to read as follows in its entirety:

“(iii) Commodity Hedge Agreements, in form and substance and with an Approved
Hedge Counterparty, provided that the notional volumes for which (when
aggregated with other Commodity Hedge Agreements then in effect, other than
basis differential swaps on volumes already hedged pursuant to other Commodity
Hedge Agreements) do not exceed, as of the date such Commodity Hedge Agreement
is executed, ninety percent (90%) of the reasonably anticipated projected
production from proved developed producing reserves for each month during the
period during which such Commodity Hedge Agreement is in effect for

 

-3-



--------------------------------------------------------------------------------

each of crude oil and natural gas, calculated separately, for each of the next
four succeeding calendar years; provided that puts and put options may be
purchased on production that is subject of an acquisition, pending the
completion of such acquisition, and puts, excluding the effect of the provision
for pending acquisitions, may be purchased limited to total notional volumes of
all Commodity Hedge Agreements and put options not exceeding 100% of projected
production from proved developed producing reserves”.

2.4 Amendment to Section 6.7. Section 6.7 of the Agreement is amended to delete
the word “or” immediately preceding clause (f) of the proviso in such
Section 6.7, change the reference to “Prime Offshore LLC” at the end of such
clause (f) to read “Prime Offshore L.L.C.”, add a comma immediately preceding
such clause (f) and add the following immediately preceding the period at the
end of such Section 6.7:

“(g) so long as (i) no Default, Event of Default or Deficiency exists or would
result therefrom, (ii) after giving effect thereto the Available Commitment
equals at least fifteen percent (15%) of the then existing Commitment Amount and
(iii) at the time of the making thereof the principal balance of the Artic Loan
does not exceed $16,000,000, a one time loan or advance to Prime Offshore L.L.C.
in the amount, when taken with any Investment in Prime Offshore L.L.C. for such
purpose as permitted by the provisions of Section 6.8, necessary to enable Prime
Offshore L.L.C. to pay in full the then outstanding principal balance of the
Artic Loan, so long as such loan or advance is made within 30 days after June
    , 2011 and the proceeds thereof, together with the proceeds of any
Investment in Prime Offshore L.L.C. for such purpose as permitted by the
provisions of Section 6.8, are used by Prime Offshore L.L.C., substantially
contemporaneously with receipt thereof, to pay in full the then outstanding
principal balance of the Artic Loan.”

2.5 Amendment to Section 6.8. Section 6.8 of the Agreement is amended to change
the reference to “Prime Offshore LLC” at the end of clause (h) of the proviso in
such Section 6.8 to read “Prime Offshore L.L.C.”, add the following immediately
preceding the word “or” immediately preceding what is clause (i) of such proviso
prior to giving effect to this Amendment:

“, (i) so long as no (i) Default, Event of Default or Deficiency exists or would
result therefrom, (ii) after giving effect thereto the Available Commitment
equals at least fifteen percent (15%) of the then existing Commitment Amount and
(iii) at the time of the making thereof the principal balance of the Artic Loan
does not exceed $16,000,000, a one time Investment in Prime Offshore L.L.C. in
the amount, when taken with any loan or advance to Prime Offshore L.L.C. for
such purpose as permitted by the provisions of Section 6.7, necessary to enable
Prime Offshore L.L.C. to pay in full the then outstanding principal balance of
the Artic Loan, so long as such Investment is made within 30 days after June
    , 2011 and the proceeds thereof, together with the proceeds of any loan or
advance to Prime Offshore L.L.C. for such purpose as permitted by the provisions
of Section 6.7, are used by Prime Offshore L.L.C., substantially
contemporaneously with receipt thereof, to pay in full the then outstanding
principal balance of the Artic Loan”

 

-4-



--------------------------------------------------------------------------------

and change clause (i) of such proviso prior to giving effect to this Amendment
to be clause (j) of such proviso.

2.6 Amendment to Section 6.9. The reference to “$1,000,000” appearing in clause
(c) of the proviso in Section 6.9 of the Agreement is amended to read
“$2,500,000”.

ARTICLE III

CONDITION TO EFFECTIVENESS

The effectiveness of this Amendment is expressly subject to receipt by the Agent
from the Borrower of payment, in immediately available funds, of (a) a fee in
the amount of $187,500, for the account of the Lenders in accordance with their
respective Percentage Shares, in connection with the establishment of the
Borrowing Base set forth in Article IV and (b) the additional fee to be paid
pursuant to the fee letter between Compass Bank and the Borrower dated June 9,
2011 (which also addresses the fee which is the subject of the preceding clause
(a) of this sentence). Upon receipt by the Agent of the payment of such fee,
this Amendment shall be effective as of the Effective Date.

ARTICLE IV

RATIFICATION AND ACKNOWLEDGMENTS

Each of the Borrower, the Initial Guarantors, the Lenders and the Agent does
hereby adopt, ratify and confirm the Agreement, as amended hereby, and
acknowledges and agrees that the Agreement, as amended hereby, and each of the
other Loan Documents to which it is a party is and remains in full force and
effect. Furthermore, each of the Borrower, the Agent and the Lenders hereby
acknowledges and agrees that, pursuant to Section 2.10 of the Agreement, as of
the Effective Date, the Borrowing Base in effect under the Agreement is
$125,000,000 and the Monthly Reduction Amount in effect under the Agreement
remains $2,000,000, with the next reduction of the Borrowing Base by operation
of the Monthly Reduction Amount occurring on December 15, 2011. By execution
hereof, the Agent and the Lenders confirm their waiver of the reduction of the
then effective Borrowing Base which was to have occurred on June 15, 2011.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower and each of the Initial Guarantors does hereby re-make in favor of
the Lenders and the Agent each of the representations and warranties made by it
in the Loan Documents to which it is a party and further represents and warrants
that each of such representations and warranties made by it remains true and
correct as of the date of execution of this Amendment. Further to the foregoing,
the Borrower and each of the Initial Guarantors specifically represents and
warrants to the Lenders and the Agent that no Default or Event of Default exists
as of the date of execution of this Amendment and giving effect to this
Amendment.

 

-5-



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Parties in Interest. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Agreement.

6.2 Rights of Third Parties. Except as provided in Section 6.1, all provisions
herein are imposed solely and exclusively for the benefit of the parties hereto.

6.3 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument and
shall be enforceable upon the execution of one or more counterparts hereof by
each of the parties hereto. In this regard, each of the parties hereto
acknowledges that a counterpart of this Amendment containing a set of
counterpart execution pages reflecting the execution of each party hereto shall
be sufficient to reflect the execution of this Amendment by each necessary party
hereto and shall constitute one instrument.

6.4 Integration. This Amendment constitutes the entire agreement among the
parties hereto with respect to the subject hereof. All prior understandings,
statements and agreements, whether written or oral, relating to the subject
hereof are superseded by this Amendment.

6.5 Invalidity. IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN
THIS AMENDMENT SHALL FOR ANY REASON BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AMENDMENT.

6.6 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICT OF
LAWS.

6.7 Scope of Amendment. This Amendment shall constitute a Loan Document. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Agent under any of the Loan Documents, nor, except as
expressly provided herein, constitute a waiver or amendment of any provision of
any of the Loan Documents.

(Signatures appear on following pages)

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment to Second Amended and Restated Credit
Agreement is executed effective as of the Effective Date.

 

BORROWER: PRIMEENERGY CORPORATION By:  

/s/ Beverly A. Cummings

 

Beverly A. Cummings

 

Executive Vice President, Treasurer

 

and Chief Financial Officer

GUARANTORS: PRIMEENERGY MANAGEMENT CORPORATION By:  

/s Beverly A. Cummings

 

Beverly A. Cummings

 

Executive Vice President and Treasurer

PRIME OPERATING COMPANY By:  

/s/ Beverly A. Cummings

 

Beverly A. Cummings

 

Executive Vice President and Treasurer

EASTERN OIL WELL SERVICE COMPANY By:  

/s/ Beverly A. Cummings

 

Beverly A. Cummings

 

Executive Vice President and Treasurer

 

(Signatures continue on following pages)

(Signature page to Second Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

SOUTHWEST OILFIELD CONSTRUCTION COMPANY By:  

/s/ Beverly A. Cummings

 

Beverly A. Cummings

 

Executive Vice President and Treasurer

E O W S MIDLAND COMPANY By:  

/s/Beverly A. Cummings

 

Beverly A. Cummings

 

Executive Vice President and Treasurer

 

(Signatures continue on following pages)

(Signature page to Second Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

AGENT: COMPASS BANK (successor in interest to Guaranty Bank, FSB), as Agent By:
 

/s/ Kathleen J. Bowen

 

Kathleen J. Bowen

 

Senior Vice President

LENDER: COMPASS BANK (for itself and as successor in interest to Guaranty Bank,
FSB) By:  

/s/ Kathleen J. Bowen

 

Kathleen J. Bowen

 

Senior Vice President

 

(Signatures continue on following pages)

(Signature page to Second Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER: BNP PARIBAS By:  

/s/ John A. Clark

Name:  

John A. Clark

Title:  

Managing Director

By:  

/s/ Betsy Jocher

Name:  

Betsy Jocher

Title:  

Director

 

(Signatures continue on following pages)

(Signature page to Second Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A. By:  

/s/ Jo Linda Papadakis

 

Jo Linda Papadakis

 

Authorized Officer

 

(Signatures continue on following page)

(Signature page to Second Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER: AMEGY BANK NATIONAL ASSOCIATION By:  

/s/ Mark A. Serice

 

Mark A. Serice

 

Senior Vice President

(Signature page to Second Amendment to Second

Amended and Restated Credit Agreement)